DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda et al. [EP2144218, of record, previously cited, “Toyoda”] in view of either one of Lewandowski et al. [US5747551, newly cited, “Lewandowski”] or Narita [JP2012-71281, machine translation provided, newly cited, “Narita”]. 
Toyoda discloses a method of manufacturing an image display apparatus wherein an image display member (21) and a light-transmissive cover member (22) having a light shielding layer (42) formed around an outer edge of the cover member are laminated to each other via a light- transmissive cured resin layer (44) formed from a liquid composition consisting essentially of a liquid photo-radical polymerization composition such that a surface of the light-transmissive cover member on which the light shielding layer is formed is arranged on a side of the image display member (paragraphs 0051-53). Toyoda discloses the method comprises forming a coated photocurable resin composition consisting essentially of the liquid photo-radical polymerizable composition by coating the surface of the light-transmissive cover member (22) on which the light shielding layer (42) is formed with the liquid composition (34) in a thickness thicker than that of the light shielding layer so that a step formed by the light shielding layer and the surface of the light-transmissive cover member on which the light shielding layer is formed is canceled (Figure 1a and 1b; paragraph 0029);  irradiating UV rays to the coated photocurable resin composition for curing to form a light-transmissive cured resin layer (44) (paragraph 0029, 0026-0027); bonding the light-transmissive cover member (22) with the image display member (21) such that the light shielding layer (42) and the light-transmissive cured resin layer (44) are located between the cover member (22) and the display member (21) (paragraph 0029; Figure 2d). 
Toyoda discloses irradiating UV rays to the coated resin to cure the resin, but fails to disclose irradiating UV rays before the bonding step of bonding the cover member with the display member. Toyoda discloses if the composition is allowed to flow and penetrate in between the components of the display the resin can cause display defects (paragraph 0031). 
	Lewandowski discloses a method of bonding with a UV curable adhesive (column 1, lines 8-11). Lewandowski discloses UV curable pressure sensitive adhesives and method gives a bond with good performance characteristics, good strength at high temperatures, and humidity resistance, and economical to produce (column 2, lines 54-67). Lewandowski discloses the composition includes a photoinitiator, as well as a polyurethane resin with a pendent acrylate functionality which is similar to the composition disclosed by Toyoda (column 3, lines 12-30). Lewandowski the method includes applying the adhesive composition, curing the adhesive with UV radiation, then positioning the materials to be bonded in contact with the adhesive to adhere the materials together (column 3, lines 12-30; claim 1). 
	Narita discloses a method of bonding a display (paragraph 0064).  Narita discloses the method prevents the unwanted flow of adhesive as well as a secure uniform thickness of adhesive (paragraph 0011, 0013).  Narita discloses applying an adhesive onto one of the two works (S1 and S2) being bonded, curing the adhesive with ultraviolet rays, and then contacting and bonding the works (paragraph 0022-23, 0033, 0037).  Narita discloses the kind of UV curable adhesive is not limited (paragraph 0061).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda by curing the resin before bonding as taught by either one of Lewandowski or Narita in order to prevent unwanted flowing of the adhesive in between components of the display or our from between the components of the display and to ensure an even bonding thickness between the components of the display. 
With respect to claim 2, Toyoda discloses the image display member is a liquid crystal display panel (paragraph 0076). 
With respect to claim 5, Toyoda discloses the liquid photocurable resin composition contains polyurethane-based (meth)acrylate or polyisoprene-based (meth)acrylate, and a photopolymerization initiator (paragraph 0051). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda, either one of Lewandowski or Narita, and further in view of Suwa et al. [WO2011/112447, of record, previously cited, “Suwa”].
Toyoda as modified discloses a method of manufacturing an image display apparatus. Applicant is referred to paragraph 4 for a detailed discussion of Toyoda as modified. Toyoda discloses the resin layer has a thickness of 50-200pm (paragraph 0024). Toyoda discloses a light shielding layer with a thickness, but does not disclose a specific thickness value. 
Suwa discloses ink steps are conventionally 5-13 micrometers and sometimes as high as 50 micrometers (page 7, lines 26-30). When the thickness of Suwa’s inkstep/light shilding layer is combined with Toyoda’s resin layer thickness, the result is the resin layer having a thickness within the range of 1.2-50 times the thickness of the light shielding layer. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda by using a light shielding layer thickness as taught by Suwa in order to take advantage of known and suitable dimensions of display components and to ensure light is blocked by the layer without adding unnecessary bulk to the display. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda, either one of Lewandowski or Narita, and further in view of Kamata et al. [US2010/0003425, of record, previously cited, “Kamata”].
Toyoda as modified discloses a method of manufacturing an image display apparatus. Applicant is referred to paragraph 4 for a detailed discussion of Toyoda as modified. Toyoda discloses curing the light-transmissive cured resin layer but is silent as to the cure rate of 90% or more. 
Kamata discloses a method of making a display apparatus. Kamata discloses a cured resin layer and discloses a desired cure rate of 95% (paragraph 0131). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda to cure to a cure rate of 95% as taught by Kamata in order to ensure a complete cure and to prevent any running or contamination caused by an uncured resin layer. 
Response to Arguments
Applicant’s arguments with respect to Fukushima have been considered but are moot because the new ground of rejection does not rely on Fukushima. Applicant argued Fukushima discloses an adhesive that contains cationically polymerized resin.   Previously cited Toyota discloses an adhesive that does not include a cationically polymerized resin and satisfies the composition requirements of the claims.   Toyota fails to disclose curing before bonding.  Either one of newly cited Lewandowski or Narita disclose a method of bonding wherein a UV curable adhesive is first cured and then arranged between two components to bond the two components together after the UV curable adhesive is cured. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 23, 2022